Title: To James Madison from James Monroe, 18 May 1818
From: Monroe, James
To: Madison, James


Dear Sir
Washington May 18th. 1818
I send you within two papers which will give you the most full & correct information of the views of the allies respecting So. America, that we possess; I mean more particularly that which bears date at Moscow. Its authenticity may be relied on, as we are assur’d, by Mr Erving, by a later letter, than that which accompanied it. You will keep both till we meet, but when that will be, I cannot now state, as it will depend on the arrangments of my family, to be made, after the arrival of Mr Hay, who is expected, in a few days. Of this I will write you, after seeing him. I shall descend the bay, in a week or ten days. With great respect & sincere regard I am dear sir yours
James Monroe
The letter of Mr Sumter, I find, has not been returnd by Mr Crawford to whom, I had given it, but it shall be soon sent.
